\DOQ\IO\U'|J>»DJN'-‘

NNNNNNNNNo-‘o-»-‘o-l»-‘o-¢o-»-¢»-lo-‘
OO\|O\LA¢BMN'-‘O\OOO\)O\LI\PWN'-‘O

Case 3118~Cr-00076~RCJ-CBC DOCUment 68 Filed 02/01/19 Page 1 Of 5

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 3:18-CR'O76-RCJ-CBC
Plaintiff, Amended Preliminary Order of Forfeiturc

V.

URBANO GONZALEZ-MARTIN,

Defendant.

 

 

 

This Court finds Urbano Gonzalez-Martin pled guilty to Count One of a One-Count
Indictment charging him with Felon in Possession of Firearms in violation of 18 U.S.C. §
922(g)(1). Indictment, ECF No. 12; Amended Change of Plea, ECF No. 59; Plea
Agreement, ECF No. 60

This Court finds Urbano Gonzalez~Martin agreed to the forfeiture of the property set
forth in the in the Forfeiture Allegation of the Indictment and as referenced in the Plea
Agreement. Indictment, ECF No. 12; Amended Change of Plea, ECF No. 59; Plea
Agreement, ECF No. 60.

T his Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(l) and (2), the United States
of America has shown the requisite nexus between property referenced in the Plea
Agreement and set forth in the Forfeiture Allegation of the Indictment and the offense to
which Urbano Gonzalez-Martin pled guilty.

The following property is any firearm or ammunition involved in or used in any
knowing violation of 18 U.S.C. § 922(g)(l), and is subject to forfeiture pursuant to 18 U.S.C.
§ 924(d)(l) with 28 U.S.C. § 2461(c):

/ / /

 

\COC\|C\LIIJ>»DJN»-¢

NNNNNNNNN\-‘o-¢o-¢o-l»-¢»--o-lv-¢o-‘v-‘
O°\lo\§ll¢l>»bJN"-‘C\DOC\)O\§AJ>»UN'-‘O

 

Case 3:18-cr-00076-RCJ~CBC Document 68 Filed 02/01/19 Page 2 of 5

lerra Arms
Aero

l
De
v
24 Remln

CW ll‘€al'm$

m
V

oe utters
oreen Arms

v
5 orlnco
- A
m esson
1
Arms
metto tate A
l an 10 \tness
oe \tters

C|ass 3

 

\COC\)O\UIJ>»UN»-‘

NNNNNNNNNo-I»-~o-l»-o-¢»-¢»-¢»-»-¢»-¢
CQ\IO\MAWNv-‘O\OOQNO\LAJ>UN\-‘O

Case 3:18-cr-00076-RCJ»CBC Document 68 l-'-i|ed 02/01/19 Page 3 of 5

 

 

 

 

 

 

 

 

 

 

 

 

51 North American Arms Revolver 22mag Y6171
52 Canik TP9 SFX Pistol 9xl9 T6472-17
53 Ruger Single Six Revolver 22 268-61459
54 Mar|in 7OP Rif|e 22 1 1360672
55 Rossi Revolver 357mag F069573
56 Mar|in 70P Rifle 22LR l 1244133
57 SKS Rifle 7.62x39 CCPl6627
58 S&W Pro Series 1911 Pistol 9 UCU5256
59 Glock 22 Pistol 40 G64510
60 Co|t Mark IV Series 80 Pistol 45 F682785
Govemment
61 Beretta Pistol 9 TX02729
62 Zastava Arms CZ999 Pistol 40 A000148

 

 

 

 

 

 

 

 

 

(all of which constitutes property).

This Court finds that the United States of America may amend this order at any time
to add subsequently located property or substitute property to the forfeiture order pursuant
to Fed. R. Crirn. P. 32.2(b)(2)(C) and 32.2(e).

This Court finds the United States of America is now entitled to, and should, reduce
the aforementioned property to the possession of the United States of America.

NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the United States of America should seize the aforementioned property.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory
rights, ownership rights, and all rights, titles, and interests of Urbano Gonzalez-Martin in
the aforementioned property are forfeited and are vested in the United States of America
and shall be safely held by the United States of America until further order of the Court.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States
of America shall publish for at least thirty (30) consecutive days on the official intemet
government forfeiture website, www.forfeiture.gov, notice of this Order, which shall
describe the forfeited property, state the time under the applicable statute when a petition
contesting the forfeiture must be filed, and state the name and contact information for the
government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)
and 21 U.S.C. § 853(n)(2).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

or entity who claims an interest in the aforementioned property must file a petition for a

3

 

\COO\|O\UIAWNv-‘

NNNNNNNNNo-¢v-‘o-Iv-¢o-¢»-o-‘»-o-Io-¢
®\IO\LAPUN'-‘O\COO\]Q\LIIJ>»UN*-‘O

 

 

Case 3:18-cr-OOO76-RCJ-CBC Document 68 Filed 02/01/19 Page 4 of 5

hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which
petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §
853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s
right, title, or interest in the forfeited property and any additional facts supporting the
petitioner’s petition and the relief sought.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,
must be filed with the Clerk of the Court, Bruce R. Thompson U.S. Courthouse and Federal
Building, 400 South Virginia Street, 3rd Floor, Reno, Nevada 89501, no later than thirty
(30) days after the notice is sent or, if direct notice was not sent, no later than sixty (60) days
after the first day of the publication on the official intemet government forfeiture site,
www.forfeiture.gov.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the
petition, if any, shall be served upon the Asset Forfeiture Attomey of the United States

Attorney's Office at the following address at the time of filing:

Daniel D. Hollingsworth

Assistant United States Attomey

501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101.

IT IS FURTHER ORDER.ED, ADJUDGED, AND DECREED the notice
described herein need not be published in the event a Declaration of Forfeiture is issued by
the appropriate agency following publication of notice of seizure and intent to

administratively forfeit the above-described property,

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send
copies of this Order t all counsel of record.
DATED sza%£_/L 2019.

HONORABL OBERT C. JONES
UNITED ST S DISTRICT JUDGE

 

